Citation Nr: 0925526	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease (DJD) of the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for DJD of the left 
knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran; husband of Veteran



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which did not reopen the Veteran's claim for 
service connection for DJD of the right and left knees.  

The Veteran testified before the undersigned Veterans Law 
Judge in July 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.  

In November 2008 the Board remanded the case for Social 
Security Administration (SSA) records, and those records have 
now been obtained and associated with the claims file.  

Regardless of the RO's actions regarding reopening the 
Veteran's claims, the Board must independently address the 
issue of reopening previously denied claims.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).





FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; and there is no indication that the 
Veteran has evidence pertinent to her claims that she has not 
submitted to VA.  

2.  In an unappealed May 1996 rating decision, the RO denied 
a claim for service connection for DJD of the right knee.  

3.  Evidence obtained since the May 1996 RO decision is 
cumulative of previously considered evidence, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and it does not raise a reasonable possibility of 
substantiating the claim for service connection for DJD of 
the right knee.

4.  In an unappealed May 1996 rating decision, the RO denied 
a claim for service connection for DJD of the left knee.  

5.  Evidence obtained since the May 1996 RO decision is 
cumulative of previously considered evidence, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and it does not raise a reasonable possibility of 
substantiating the claim for service connection for DJD of 
the left knee.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection 
for DJD of the right knee is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).  

2.  New and material evidence has not been received since the 
May 1996 RO decision denying service connection for DJD of 
the right knee; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The May 1996 rating decision denying service connection 
for DJD of the left knee is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).  

4.  New and material evidence has not been received since the 
May 1996 RO decision denying service connection for DJD of 
the left knee; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued VCAA 
notification letters in May 2005 and September 2006, which 
informed her of the evidence needed to substantiate her 
underlying claims for service connection, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Regarding Kent notice, the September 2006 letter 
specifically informed the Veteran regarding the reason the 
claims had previously been denied and the evidence needed to 
reopen the claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2005 VCAA letter noted above was issued 
prior to the October 2005 rating decision on appeal; thus, 
this VCAA notice was timely.  

Although the later VCAA letter of September 2006, which 
provided Dingess and Kent notice, was issued after the rating 
decision, the case was readjudicated in the April 2007and 
April 2009 supplemental statements of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  She was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.; see 
Kent, supra.  The Board also notes that the Veteran has not 
demonstrated or even pled prejudicial error.  See also 
Shinseki v. Sanders, 129 S. Ct. 1696, 2009 WL 1045952 (U.S. 
2009) regarding the rule of prejudicial error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and VA and private medical records.  
The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony.  As 
noted above, the Veteran testified before the undersigned in 
July 2008.  As the Board finds that new and material evidence 
has not been submitted, VA does not have a duty to provide a 
VA examination.  See 38 C.F.R. § 3.159(c).  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 395 (1993).

Factual Background

In a May 1996 rating decision, the RO denied the Veteran's 
claims for service connection for DJD of the right knee and 
DJD of the left knee.  The Veteran did not appeal this 
decision by filing a notice of disagreement.  Thus, the May 
1996 rating decision became final.  See 38 U.S.C.A. § 7105.  
The Veteran filed an application to reopen the claims for 
service connection for DJD of the right and left knees in 
March 2005.  

The Veteran's service treatment records showed complaint of 
and treatment for swollen knees in August 1968, patellar 
crepitus in May 1969, and a diagnosis of right and left knee 
chondromalacia patella, noted on her March 1971 discharge 
examination.  She stated in August 1969 that her knee pain 
began after being in an automobile accident in December 1968.  

The May 1996 rating decision denied the Veteran's claims for 
service connection for DJD of the right knee and DJD of the 
left knee, because her service treatment records are void for 
any complaint of, treatment for, or diagnosis of DJD of 
either knee.  Additionally, she was not diagnosed as having 
DJD within the one year presumptive period following service; 
she was not diagnosed with DJD until March 1996, which the RO 
noted was "some 26 years" after service separation.  The RO 
also denied on the basis of a lack of medical evidence 
documenting such disability to service.    

The May 1996 rating decision also considered the Veteran's 
March 1996 contract VA examination that showed that she had 
significant, severe deformity compatible with severe DJD or 
osteoarthritis.  The joints were enlarged and deformed.  
There was moderate to marked tenderness on motion of all 
joints and her knees were unstable bilaterally.  She had 
severe restriction in her ability to walk secondary to severe 
DJD in both knees.  There was no obvious acute swelling in 
either knee.  The sole diagnosis was severe DJD that would 
require joint replacement in the future.  

Since the May 1996 rating decision, additional evidence has 
been associated with the claims file.  In May 2005 the 
Veteran submitted private medical records of her knee 
treatment and her first knee replacement in November 1999.  A 
November 2001 X-ray showed her implants were in perfect 
alignment and position.  In March 2005 the private physician 
noted that her left knee also needed to be replaced due to 
tricompartmental arthritis, significant medial joint space 
narrowing, significant osteophytes, and significant 
patellofemoral arthropathy.  

The October 2005 rating decision determined that this 
evidence was not new and material, because the evidence did 
not show in-service incurrence of DJD of the right and left 
knees, which is the unestablished fact that is necessary to 
substantiate the claim.  

In January 2007 the VA obtained the Veteran's treatment 
records from the Chillicothe VA Medical Center (VAMC) from 
November 2005 to September 2006.  In June 2006 the Veteran 
was found to have morbid obesity, bilateral knee arthralgia, 
and she was status-post bilateral total knee replacement.  In 
September 2006 the Veteran had full extension of the knee 
joints and almost 120 degrees of flexion in both knees.  Her 
lateral ligaments were stable.  

In March 2007 the Veteran submitted a photocopy of a service 
treatment record dated August 1969, which was originally 
considered in May 1996.  

In August 2008 the Veteran submitted the medical records from 
her private treating physician from April 1996 to February 
2006 for her bilateral DJD.  In April 1996 the physician 
found that the Veteran had moderately severe patellofemoral 
arthritis.  The Veteran's left knee replacement was performed 
in August 2005.  In February 2006 the physician stated that 
the Veteran could only work a sedentary job.  

As requested by the November 2008 Board decision, the 
Veteran's SSA records have been obtained and reviewed.  These 
records show that the Veteran had her right knee replaced in 
November 1999 and her left knee replaced in August 2005.  The 
SSA found that the Veteran's alleged onset date of her 
osteoarthritis and obesity disabilities was July 2005.  In 
December 2005 the Veteran underwent a physical residual 
functional capacity assessment that determined what her 
current physical limitations were, but it did not address or 
reference her in-service knee condition.  The majority of the 
medical records were from the private physician who performed 
her two knee replacements.  There were also records of 
another private physician dated February 2003 through August 
2005, and these records discussed her current knee condition, 
similarly without reference to her service in any way.

Law and Regulations

The Veteran has not indicated, and the evidence does not 
show, that she currently has or is seeking service connection 
for a different diagnosis of a knee disorder than sought in 
the previous denied claim (for example, DJD v. 
chondromalacia).  Therefore, the Board finds that the Court's 
recent decision in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), which provides, in essence, that a new diagnosis must 
be treated as a new claim, is not applicable to this appeal.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this claim, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that arthritis became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  If the threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim is 
not met, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in May 1996.  

The Board finds that the record does not contain any 
additional evidence of service incurrence that is not 
cumulative and redundant of the Veteran's contentions 
regarding service incurrence already of record.  See 
38 C.F.R. § 3.156(a).  The only evidence regarding service 
incurrence the Veteran has submitted since the May 1996 final 
decision is the photocopied pages of her service treatment 
records, which were originally considered in the final May 
1996 decision.   Duplicate evidence does not constitute new 
and material evidence.  

The record now contains evidence in the form of SSA and 
private and VA medical records that show only a current 
diagnosis of DJD in the right and left knees.  The SSA and 
medical records show the progression of the Veteran's DJD 
from 1996 through 2006, the two knee replacements in 1999 and 
2005, and the Veteran's current functional limitations.  

Moreover, while the Veteran has supplied additional evidence 
showing diagnosis of DJD of the right and left knees in March 
1996 and subsequent treatment through February 2006, such 
diagnosis and treatment was already established.  What has 
yet to be established is a link between this diagnosis and a 
knee condition in service.  It was already known that the 
Veteran had swollen knees and chondromalacia in service, but 
the evidence submitted since the May 1996 final decision does 
not establish a link between the in-service knee condition 
and her current DJD.  Consequently, this evidence is also not 
new or material evidence, as it does not pertain to an 
unestablished fact.  Records showing treatment years after 
service which do not link the post- service disorder to 
service in any way are not considered new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).

The hearing testimony presented in July 2008 has also been 
reviewed in the context of new and material evidence.  The 
Veteran's statements and contentions are carefully and fully 
considered.   Such lay statements are cumulative of the 
contentions previously presented.  Moreover, lay assertions 
regarding medical diagnoses and medical causation cannot 
suffice to reopen a claim under 38 U.S.C. § 5108.   See 
generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as a predicate 
to reopen a veteran's claim).

Thus, there is not new evidence submitted since the May 1996 
rating decision regarding the claim for service connection 
for DJD of the right and left knees that raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  The claim for service connection for DJD of the 
right and left knees is not reopened.  


ORDER

As new and material evidence has not been received regarding 
the claim for service connection for DJD of the right knee, 
the appeal of this issue is denied.

As new and material evidence has not been received regarding 
the claim for service connection for DJD of the left knee, 
the appeal of this issue is denied.


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


